Citation Nr: 1331241	
Decision Date: 09/27/13    Archive Date: 10/01/13

DOCKET NO.  12-30 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The appellant asserts that he had service from July 1943 to September 1945 in the recognized guerrillas, to qualify him for recognized service in the United States Armed Forces, Far East (USAFFE).

This appeal to the Board of Veterans' Appeals (Board) is from an August 2011 decision by the RO in Manila, the Republic of the Philippines, which determined that the appellant could not be awarded the FVEC benefit due to fraudulent identity.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant asserts that he served as a recognized guerrilla during World War II.  Additional development is necessary prior to appellate review.

Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine Veterans to be paid from the FVEC Fund. American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Section 1002 addresses Payments to Eligible Persons Who Served in the U. S. Armed Forces in the Far East during World War II.  Section 1002(c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require. 

Section 1002(d) provides that an eligible person is any person who (1) served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable. 

In cases for VA benefits where the requisite Veteran status is at issue, the relevant question is whether qualifying service is shown under Title 38 of the United States Code and the regulations promulgated pursuant thereto.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

In a timely February 2009 claim, the appellant provided his identifying information and contended that he was eligible for a one-time payment from the FVEC fund.  He enclosed a photocopy of an Affidavit for Philippine Army Personnel (PA AGO Form 23) dated in May 1946.  During the course of the appeal, he has submitted photocopies of his identification cards, one of which includes his right thumb fingerprint.

The RO contacted the National Personnel Records Center (NPRC) in order to verify the appellant's service and obtain any available service records.  The RO indicated that the subject's name was not listed on the Reconstructed Recognized Guerilla Roster maintained by the Manila RO.  In response, the NPRC indicated that a person of the same name was listed in the reconstructed roster, and provided a partly illegible photocopy of an Affidavit for Philippine Army Personnel (PA AGO Form 23) dated in May 1946 showing that a person of the same name as the appellant had qualifying service between 1944 and 1945.  The document also contained a single thumbprint by that person, and no signature.

The appellant was originally awarded entitlement to a one-time payment from the FVEC Fund by the RO in January 2011 after recognized guerrilla service was verified by the NPRC.  In a letter dated in January 2011, the RO explained that it was unable to release the payment until it could confirm the appellant's identity, and requested that he meet an RO representative at a specified location with two forms of identification.  In response, in a February 2011 letter, the appellant said that he did not receive the RO's letter until the day after the scheduled meeting, and, moreover, he was unable to go to that location due to his illness and the fact that he resides in the hinterland.  He asked that the meeting be rescheduled.  He submitted photocopies of his identification cards.

The RO determined that the fingerprint extracted from one of his identification cards did not match the fingerprint on the Form 23, and that the appellant's claimed identity was fraudulent.  In the September 2012 statement of the case, the RO stated that the evidence showed that the appellant was assuming a veteran's identity, and that that other person may be considered eligible for the claimed benefit.  The RO cited 38 C.F.R. § 3.901, which defines fraud as an act committed when a person knowingly makes or causes to be made or conspires, combines, aids, or assists in, agrees to, arranges for, or in any way procures the making or presentation of a false or fraudulent affidavit, declaration, certificate, statement, voucher, or paper, concerning any claim for benefits under any of the laws administered by VA.

In November 2012, the appellant submitted an October 2012 police clearance certificate, including his name, address, photograph, and thumbprints.  The RO has continued to deny the claim based on its finding that the appellant's thumbprints do not match the one on the May 1946 Form 23, and that the appellant is assuming a fraudulent identity.

The appellant's identity remains uncertain, as does the basis of the RO's findings. A field investigation with an interview of the appellant is necessary to resolve this issue, along with a comparison (by an expert) of the thumbprint on the May 1946 Form 23 with the thumbprints submitted by the appellant during the course of this appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC should conduct a field investigation and personal interview of the appellant to verify whether the appellant is the Veteran whom he claims to be.  A report should be prepared summarizing the findings of the field investigation, and associated with the claims file.

2.  The RO/AMC should arrange for a comparison of the thumbprint on the May 1946 Form 23 with the thumbprints of the appellant, by a person with expertise in fingerprint identification.  A report should be prepared summarizing the findings of this expert, who should state whether or not there is a match.  The report should be associated with the claims file.

3.  Then readjudicate this claim in light of the additional evidence.  If this claim is not granted to the appellant's satisfaction, send him a supplemental statement of the case and give him an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

THE APPELLANT IS ADVISED THAT HE MUST COOPERATE FULLY WITH THE RO'S ATTEMPT TO ESTABLISH HIS IDENTITY. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



